Citation Nr: 9925849	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  92-00 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active military service with the United 
States Air Force from February 1976 to July 1985.  He also 
served in the Air National Guard from September 23, 1991 to 
August 27, 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).  By way of history, the Board reopened the veteran's 
claim of entitlement to service connection for residuals of a 
low back disorder in a decision dated in June 1998, and 
remanded that matter for de novo consideration by the RO 
pursuant to Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
that decision, the Board also denied reopening claims of 
entitlement to service connection for residuals of a right 
ankle strain and for gastritis, and denied assignment of an 
evaluation in excess of 10 percent for residuals of a right 
medial meniscectomy.  In the absence of an appeal to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), the June 1998 Board 
determination on the latter issues became final.  See 
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1998).  

With respect to the veteran's low back claim, the case has 
now returned from remand, and, from a review of the claims 
file, it appears that all requested development has been 
completed, to the extent possible.  As such, the Board may 
now proceed to adjudicate the claim.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

The Board again notes that the veteran presented testimony 
before a member of the Board sitting in Chicago, Illinois in 
June 1992 but that the presiding Board Member has left the 
Board.  The Board contacted the veteran by letter dated in 
September 1995 and notified him of the above, offering him an 
opportunity to request a new hearing with another member of 
the Board.  As the veteran responded that he did not want an 
additional hearing, the Board will proceed with the decision 
in this case.  38 U.S.C.A. §§ 7102(b), 7110 (West 1991 & 
Supp. 1999).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran incurred a low back injury while in service.

3.  The competent and probative evidence shows that currently 
diagnosed lumbosacral strain, with degenerative changes, is 
at least in part causally related to in-service injury.


CONCLUSION OF LAW

Chronic lumbosacral strain, with degenerative changes, was 
incurred as a result of active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Reports of medical examination and history at the time of the 
veteran's service enlistment, dated in August 1975, are 
negative for any noted musculoskeletal defects.  Service 
medical records dated in January 1983 reflect complaints of 
low back pain after an injury playing basketball; the 
impression was muscular low back pain.  A record dated later 
in June includes notation that the veteran's back had 
improved with remaining tightness in the paravertebral 
muscles.  Physical therapy was recommended.  Records dated in 
October and November 1983 document continued complaints of 
low back pain, with resolution indicated in November.  In 
October 1983 x-rays of the low back were taken.  The report 
of x-ray indicates no radiographic evidence of any fracture 
or subluxation of the vertebral bodies or their appendages.  
The intervertebral disk spaces and interpedicular distances 
were maintained.  There was evidence of mild narrowing at the 
level of L5 to S1, considered to be within normal limits, and 
evidence of spina bifida occulta at S1.  The x-ray examiner 
indicated that for definitive exclusion of a possible 
protruded disk and/or herniated nucleus pulposus, a 
myelography was recommended.

Service medical records include a report dated in January 
1984 that indicates the veteran was being aerovaced for 
evaluation of persistent low back.  He complained of injuring 
his back one year earlier, with continued pain with sports 
activities.  
X-rays of the lumbar spine taken at that time showed a mild 
narrowing at L5 to S1 stated to be considered within 
physiologic limits.  The diagnoses were low back pain stated 
to be probably musculoskeletal.  Records of examination 
conducted in or around that time show that the veteran had a 
poor range of back motion, especially forward motion, and 
that there was pain to palpation on the lower left, with 
positive straight leg raising.  Other records show that 
examination was positive for paravertebral spasm on the left.  
The diagnosis was low back pain.  Examination in February 
1984 resulted in a diagnosis of back strain.  The report of 
medical examination at service discharge, dated in May 1985, 
noted no back problems. 

In October 1985, the veteran presented for VA examination.  
The examiner noted the veteran's history of back problems 
during service.  Examination revealed lumbar flexion to 95 
degrees and lateral flexion to 40 degrees.  X-rays revealed a 
loss of the normal lordotic curve, marked eburnation and 
sclerosis of the L4 to L5 and L5 to S1 articular facets, and 
a defect in the left articular facet at L4 to L5 indicating a 
prespondylolisthetic unilateral defect.  The examiner 
diagnosed status post low back injury with minimal symptoms.

In a rating decision dated in October 1985 the RO denied 
entitlement to service connection for residuals of a low back 
injury, and denied entitlement to service connection for 
spina bifida occulta as a constitutional or developmental 
abnormality.  

A report from Levitt Chiropractic Institute, dated in March 
1991, includes notation of the veteran's reported involvement 
in a motor vehicle accident three years earlier.  He 
complained of chronic neck and low back pain since that time.  
Chiropractic findings included evidence of low back pain and 
a diagnosis of low back syndrome.

In June 1992, the veteran presented testimony at a Travel 
Board hearing.  He reported intermittent treatment for 
continuing back problems after service.  He stated that he 
has back pain, but that due to his ulcer problem he is unable 
to take medication.  Transcript at 7 to 8.

Progress notes dated in March 1992 include notation of a 
history of automobile accident in 1987.

In August 1996 the veteran presented for VA orthopedic 
examination.  He reported intermittent episodic pains in his 
low back, without any radiation and stated that such had been 
symptomatic since the 1980s.  Examination revealed the 
veteran's back to be straight.  There was no evidence of 
swelling, redness, deformity or muscle spasm.  There was some 
lumbosacral tenderness.  The impression was chronic low back 
pain secondary to chronic lumbosacral strain.  The x-ray 
report indicates normal alignment of the vertebral column.  
There was evidence of small anterior marginal spurs due to 
early degenerative osteoarthritis stated to be most unusual 
at the veteran's age.  The impression was essentially normal 
lumbosacral spine.  

Examination in October 1996 showed that the veteran evidenced 
a range of lumbar spine motion of 30 degrees lateral bending 
and rotation, bilaterally, and 90 degrees forward flexion.

In October 1996 the RO received further service medical 
records, from the veteran's National Guard service.  In a 
report of medical history completed in September 1988, the 
veteran reported recurrent back pain.  The accompanying 
report of medical examination provides no further comment on 
such complaints.  Again, on a report of medical history 
completed in August 1992, the veteran complained of back 
problems.  The examining physician noted that the veteran had 
a history of back pain intermittently since his 1987 
automobile accident, stated to be without required treatment 
and not to be incapacitating.

Pursuant to Board remand, the veteran appeared for a VA 
examination in February 1999.  He presented with complaints 
of persistent low back pain since 1983 or 1984 and reported 
that his symptoms began after a fall while on active military 
duty.  The VA examiner also noted a basketball injury during 
service and then noted that the veteran was involved in a 
post-service automobile accident resulting in one day's 
hospitalization.  X-rays were stated to reveal early 
osteophyte formation.  The examiner reviewed the veteran's 
claims file and noted that there was no indication of a 
congenital component to his symptoms.  The examiner noted 
that no pre-existing disorders were uncovered prior to his 
active duty, and indicated that the veteran's symptoms were 
causally related to the injury received while on active duty.  
The examiner also noted that, although the veteran did re-
injure his back on two occasions, the baseball injury "did 
not seen to increase his symptoms materially" and [t]he 
automobile accident, though severe, did not seem to have a 
comparable effect on his back, as he was hospitalized for one 
day."  The examiner stated that "[i]n any event, it would 
be difficult to apportion the degree of injury to each of 
these three episodes.  The thinking is that since his 
symptoms were precipitated by a fall and back pain that tends 
to be chronic and his present symptoms, are related to his 
original injury."

Laws and Regulations Pertinent to Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Analysis

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. §  5107; the veteran has 
presented a claim which is plausible based on all the 
evidence.  The Board is also satisfied that all relevant and 
available facts have been properly developed.  The veteran 
has been examined by the VA in connection with his claim and 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
finds all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The record reflects that the veteran's back was clinically 
evaluated as normal at the time of service entrance.  Service 
medical records clearly reflect the report of an in-service 
back injury and multiple in-service complaints, as well as 
one diagnosis of back strain.  Notably, examination in 
October 1985 revealed residuals of a back injury; such 
examination was conducted prior to the veteran's involvement 
in a post-service automobile accident.  Moreover, the veteran 
has complained of a continuity of back symptomatology since 
service.

The Board places great weight on the report of VA examination 
dated in February 1999.  That VA examiner noted the veteran's 
history of in-service injury, as well as injury resulting 
from a post-service automobile accident.  The examiner 
specifically discounted a congenital etiology for the 
veteran's symptoms, and set out that there was no evidence of 
any back disorder pre-existing active duty.  Rather, the 
examiner, who reviewed the claims file and examined the 
veteran, concluded that the veteran's currently manifested 
back symptoms were causally related to the injury received 
while on active duty.  The examiner concluded that "it would 
be difficult to apportion the degree of injury to each of 
these three episodes.  The thinking is that since his 
symptoms were precipitated by a fall and back pain that tends 
to be chronic and his present symptoms, are related to his 
original injury."  The examiner thus was unable to 
dissociate currently diagnosed lumbosacral strain with 
degenerative changes from service.  The claims file contains 
no competent evidence to the contrary.

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  In this case, the evidence supports the 
veteran's claim.  Accordingly, service connection for chronic 
lumbosacral strain, with degenerative changes, is granted.  
38 C.F.R. § 3.303.


ORDER

Service connection for chronic lumbosacral strain, with 
degenerative changes, is granted.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

